BASKIN, Judge.
Because we find that the aggravated assault and the subsequent murder of a witness to the aggravated assault were offenses related in sequence by a causal connection, we find no error in the trial court’s denial of defendant’s motion to sever. Paul v. State, 385 So.2d 1371 (Fla.1980); Parker v. State, 421 So.2d 712 (Fla. 3d DCA 1982); see Clark v. State, 379 So.2d 97 (Fla.1979). Compare Finlay v. State, 424 So.2d 967 (Fla. 3d DCA 1983) (finding that burglary and theft of car eight days prior to defendant’s commission of traffic infraction with stolen car, which led to aggravated assault with gun used in robbery, were causally unconnected to later offenses).
Affirmed.